In an action, inter alia, to recover damages for breach of contract, the defendant appeals from a judgment of the Supreme Court, Kings County (Mason, J.), dated January 3, 2000, which, after an inquest on the issue of damages upon the striking of its answer, is in favor of the plaintiff and against it in the principal sum of $59,835.81.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendant’s contention, the Supreme Court did not err in granting the plaintiff’s motion to strike its answer, pursuant to the terms of a so-ordered stipulation providing for such a remedy, after the defendant failed to timely provide agreed-to disclosure (see, CPLR 3126; cf., Sandcham Realty Corp. v Sonnenschine, 246 AD2d 477).
The defendant’s remaining contentions are without merit (see, Aliano v LaMaina, 176 Misc 2d 975, affd 255 AD2d 276). Ritter, J. P., S. Miller, Luciano and Smith, JJ., concur.